DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response (amendments and arguments) filed with the RCE is acknowledged.  Any rejection/objection no longer of record has been overcome by amendment.

Allowable Subject Matter, Modified/Expanded - Maintained
	The following eight (8) kappa light chain-binding polypeptides comprising a mutated domain 3 of Peptostreptococcus Protein L selected from the group consisting of SEQ ID NOS: 2-5 are deemed allowable as meeting the required claim limitations of: 1) an N45 substitution; namely all contain an N45A substitution (the only substitution at this position found tested); and 2) having shown in the test data improved alkaline stability compared to a non-mutated domain 3 of Peptostreptococcus Protein L of peptide SEQ ID NOS: 2-5:  
Elected peptide SEQ ID NO: 7 was not found reasonably taught or suggested by the prior art of record.  This peptide along with those of peptide SEQ ID NOS: 8, 9, and 11 were not found reasonably taught or suggested by the prior art of record with the filing/approval of the terminal disclaimer over related family member U.S. Patent No. 10,208,092 (see e.g. claims 1-2, which issued these four peptides).  Additionally, peptide SEQ ID NOS: 15-18 were not found reasonably taught or suggested by the prior art of record with the filing/approval of the terminal disclaimer over related family member U.S. Patent No. 10,208,091 (see e.g. claim 1, which issued these four peptides).   Only these eight (8) peptides were found to meet the required claim limitations.
Peptostreptococcus Protein L of peptide SEQ ID NOS: 2-5 - any peptide bearing at least 90% identity to a non-mutated domain 3 of Peptostreptococcus Protein L of peptide SEQ ID NOS: 2-5) is addressed in the rejection below.

Election/Restrictions – Withdrawn As to Species Now, But Not Group
Applicant's election with traverse of Group I, original claims 1-16, as drawn to the peptide SEQ ID NO: 7, in the reply filed on 4/17/20 is acknowledged.  The traversal is on the ground(s) that a search of one invention group would identify references material to the other groups.  This is not found persuasive for the reasons of record as to why a search of each respective group is distinct.  That said, the examiner is open to entertaining rejoinder of other groups upon the finding of allowability of the elected product.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-3, 10, 11, 13-14, and 16 now read on the elected group and species therein.
The remaining claims are withdrawn as not being drawn to the elected group or species.	

Claim Rejections - 35 USC § 112(a)(i)/(pre-AIA ) — Written Description, Maintained, 
Claims 1-2, 11, 13-14, as drawn to the “next” species that “may” have improved alkaline stability compared to a non-mutated domain 3 of Peptostreptococcus Protein L of peptide SEQ ID NOS: 2-5 - any peptide bearing at least 90% identity to a non-mutated domain 3 of Peptostreptococcus Protein L of peptide SEQ ID NOS: 2-5, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing/identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.
In this case, the claims are drawn to modified Peptostreptococcus Protein L polypeptides of reference SEQ ID NOS: 2-5, that must bear at least one asparagine substitution not being proline or cysteine, and be at least 90% identical to said reference polypeptide. The specification describes that such polypeptides are modified in order to increase stability versus the reference polypeptide. However, only certain polypeptides having certain positions substituted and with certain amino acids have shown such (see Tables 1-3, e.g. elected SEQ ID NO: 7, and 8, 9, 11, 12-15; each with at least an N45A substitution; but not e.g. SEQ ID NOS: 13 or 14 having less or equal retained capacity versus reference protein D3, SEQ ID NO: 4 (reference capacity 31)). 
Thus, only the following eight (8) kappa light chain-binding polypeptides comprising a mutated domain 3 of Peptostreptococcus Protein L selected from the group consisting of SEQ ID NOS: 2-5 are deemed allowable as meeting the required claim limitations of: 1) an N45 Peptostreptococcus Protein L of peptide SEQ ID NOS: 2-5:  SEQ ID NOS: 7, 8, 9, 11, 12-15.
As claimed and read in light of the specification for definition and description thereof, there is insufficient guidance as to which reference protein positions may be substituted and with what amino acid, while retaining at least 90% identity, in order to convey those polypeptides for which applicant was in possession of at the time of filing bearing the increased stability versus the reference polypeptide sought.
In the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. The skilled artisan cannot envision the detailed chemical structure of the encompassed variants, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiersv. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18USPQ2d 1016.
Therefore, the full breadth of the claims are not presently deemed to have been in Applicant’s ‘possession’ and found to meet the written description provision of 35 U.S.C. §112.
Response to Amendments/Arguments
	Applicant’s amendments and arguments have been fully considered but are not found persuasive.  Applicant argues the amendment of 90% to 95% identity as to the peptides claimed provides sufficient possession that PHOSITA would have understood what amino acid positions Peptostreptococcus Protein L”.  However, the specification and test data have not provided sufficient guidance that applicant was in possession of such, nor has applicant pointed where in the specification such may be found (what amino acid positions could be modified and with what amino acid therein within the 72-73mer wild-type domain 3 of Peptostreptococcus Protein L).  As of record in this case and throughout this family, the outcome as to which species will achieve the latter is on species specific and cannot be determined without testing thereof.  Thus, the rejection is maintained for the reasons of record.

Prior Art Made of Record But Not Relied Upon – Noted in Parent (15526849, Issuing Peptides Distinct From Those Claimed Here); Over Related Subject Matter, But Different Peptides
	The below constitutes the prior art combination applied in the related PCT search report and written opinion; deemed the closest prior art of record but which was not found to reasonably teach or suggest the instantly claimed invention as discussed above:

EP 1 114 161 A1 (Affitech AS) (2001 -07-11)

WO 2005/033130 A2 (Domantis Ltd) (2005-04-14)

Enever et al. "Engineering High Affinity Superantigens by Phage Display", J. of Molec. Biol., Academic Press, UK, vol. 347, no. 1, (2005-03-18), pages 107-120.

	Bottomley et al. "Cloning, expression and purification of Ppl-1, a kappa-chain binding protein, based upon protein L from Peptostreptococcus magnus”, Bioseparation, Kluwer Academic Publishers, Dordrecht, NL, vol. 5, no. 6, (1995-01-01), pages 359-367.

	Linhult et al. “Improving the tolerance of a protein a analogue to repeated alkaline exposures using a bypass mutagenesis approach”, Proteins:  Structure, Function, and Bioinformatics, John Wiley & Sons, Inc., US, vol. 55, no. 2, (2004-05-01), pages 407-416.



Palmer et al.  "Design of stability at extreme alkaline pH in streptococcal protein G", J. of Biotech., Elsevier Science Publ., Amsterdam, NL, vol. 134, no. 3-4, (2008-04-30), pages 222-230.

Gulich et al. "Stability towards alkaline conditions can be engineered into a protein ligand", J. of Biotech., Elsevier Science Publ., Amsterdam, NL, vol. 80, no. 2, (2000-06-23), pages 169-178.


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654